DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an RCE filed on 11/10/2021.
Claims 1-5, 7-16, and 18-16 are currently pending. 
Claims 6 and 17 are cancelled.
Claims 1, 11 and 12 are currently amended.
Claims 21-26 are newly added. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered. 


Response to Arguments
Applicant’s arguments, see pages 10-14, filed 10/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has Shah et al. (US 2020/0126439).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 7, 9-13, 14, 18,  and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0085196, hereinafter Liu) in view of Yamada (US 2012/0311189) and further in view of Shah et al. (US 2020/0126439, hereinafter Shah).


Regarding claim 1, Liu teaches: An information processing system (FIG. 1 illustrates an environment in which interaction occurs between a printer and mobile device to print a document) 
circuitry in the information processing apparatus, configured to 
receive, from the device through the network ([0002] network), identification information read by the device from a target object (fig. 1, and [0026], Once the user has been presented with the machine-readable code, the user uses a mobile device 102 (e.g., cell phone) to scan) and identifying a service providable by the information processing apparatus ([0026], With the decoded information, the mobile device renders the printer dialog box on its display according to the decoded XML descriptor and allows the user to configure the printing job.); 
determine, based on the received identification information, an address of an application that activates an imaging function of the device ([0027], to upload the print job to printer server 103 together with the passkey and printer ID using the routing information and [0024], 3) routing information to the printer (e.g., MMS, Bluetooth, HTTP, etc.);),  
transmit, to the device through the network ([0002], network), a process execution request to implement the service by using the application having the determined address to activate the imaging function of the device ([0026], With the decoded information, the mobile device renders the printer dialog box on its display according to the decoded XML descriptor and allows the user to configure the printing job.),
wherein the device is a user terminal (see fig. 1,[0026], mobile device 102), and 
wherein the imaging function is a camera function (see fig. 1,[0026], the user uses a mobile device 102 (e.g., cell phone) to scan and decode the barcode when the user wants to print data such as a document. This occurs using the camera of mobile device 102.). 



store the image data captured using the imaging function in a memory. 

However, Yamada teaches: cause the device to execute an upload of image data of the target object to the information processing apparatus based on the process execution request, the image data being captured by using the imaging function ([0079], Subsequently, the communication controller 28 transmits a transmission request for transmitting the scanned data to the information processing apparatus 10 (step S304). The transmission request specifies the scanned image data and the executing condition set in step S302. Also, see fig. 7); and 
store the image data captured using the imaging function in a memory ([0081], The access controller 114 stores the image data (i.e., data input from the image forming apparatus 20) specified by the transmission request in the auxiliary storage device 102 (step S306). The access controller 114 also stores a data ID of the corresponding data, updated date and time (current date and time), a thumbnail image, a path name of a stored destination (i.e., stored destination path name) of the corresponding data, access destination ID information, and the like in the synchronization data storage (e.g., FIG. 7).).    

The motivation for the combination is that Liu and Yamada are in the same field of endeavor, mainly information processing system for storing image data. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include cause the device to execute an upload of image data of the target object to the information processing 

Liu and Yamada do not explicitly teach: wherein the target object is a sheet.
However, Shah teaches: wherein the target object is a sheet ([0034], The scanning module 118 is then configured to scan the answer sheet of the user using a camera provided in the receiving paper device 106. The uploading module 120 is configured to upload the scanned answer sheet back on the cloud server 110.). 

The motivation for the combination is that Liu, Yamada and Shah are in the same field of endeavor, mainly information processing system for storing image data. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu and Yamada to include wherein the target object is a sheet as taught by Shah. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for a quicker way of capturing data and storing the captured data.   


Regarding claim 2, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein the identification information received by the circuitry is associated with the target 
 

Regarding claim 3, Liu, Yamada and Shah teach: The information processing system according to claim 2, wherein the identification information received by the circuitry is embedded in a two- dimensional code (Liu, [0022], Referring to FIG. 1, printer 101 displays a machine-readable code (e.g., dynamic 2D barcode). A dynamic 2D barcode is a barcode that changes over time or generated upon request.).


Regarding claim 7, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein the circuitry is further configured to: 
receive, from the device, the identification information identifying the service, and group information indicating a group (Yamada, see fig. 12, selection of application 510, see fig. 10, group of clouds server a and b); 
transmit, to the device, the process execution request to implement the service by activating the imaging function of the device (Yamada, see fig. 11, execute scanning S303, [0079], When the user presses a start key (i.e., a start button) on the operations panel after having set the executing condition of the scan-to-cloud application 25, the scan-to-cloud application 25 allows a scanner of the image 
store the image data captured by using the imaging function in a storage destination of the memory associated with the group information (Yamada, [0081], The access controller 114 stores the image data (i.e., data input from the image forming apparatus 20) specified by the transmission request in the auxiliary storage device 102 (step S306). The access controller 114 also stores a data ID of the corresponding data, updated date and time (current date and time), a thumbnail image, a path name of a stored destination (i.e., stored destination path name) of the corresponding data, access destination ID information, and the like in the synchronization data storage (e.g., FIG. 7).).   


Regarding claim 9, Liu, Yamada and Shah teach: The information processing system according to claim 7, wherein, in response to receiving the identification information, the circuitry is further configured to transmit, to the device, display data used for displaying an input screen used for inputting the group information and a process execution request to cause the device to transmit the group information input to the input screen to the information processing apparatus, and receive the group information input to the input screen from the device (Yamada, [0076], When the display controller 27 of the image forming apparatus 20 displays the application selective screen on a touch panel of the 
 
Regarding claim 10, Liu, Yamada and Shah teach: The information processing system according to claim 7, wherein the group information received by the circuity includes at least one of information indicating a time when the image data was captured and information identifying a user of the device (Yamada, [0052], FIG. 6 is a diagram illustrating an example of the list-of-data information acquired from the cloud-based service (i.e., server apparatus 60). In FIG. 6, the list-of-data information includes a data ID and updated date and time for each of the updated data. The data ID is identifier information of the data. The updated date and time are date and time at which the data are updated. Hence, in step S103, bibliographic information of each data is acquired; however, an entity of the data is not acquired. However, the entity of the data may be acquired. Note that the server apparatus 60 indicates one or more server apparatuses 60 set in advance as an access destination. For example, the auxiliary storage device 102 is configured to store an IP address of each of the server apparatuses 60 set as an access destination or a uniform resource locator (URL) and the like (hereinafter called "access destination identifier (ID) information") corresponding to the cloud-based service provided by the server apparatus 60.).   

Regarding claim 21, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein the circuitry is configured to store the image data of the target object captured using the imaging function in a memory, at a storage destination associated with the identification information read by the device from the target object (Shah, [0034], The uploading module 120 is configured to upload (stored) the scanned answer sheet back on the cloud server 110.).  

Regarding claim 24, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein the user terminal is any one of a smartphone, a tablet device, a PC, or a cellular phone (Liu, see fig. 1, and [0026], mobile device 102).

Regarding claim 25, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein: the device comprises circuitry configured to run a web browser configured to receive the process execution request, activate the camera function in response to the process execution request, and send, to the information processing apparatus, image data representing an image captured by the camera function in response to the process execution request (Liu, [0060], Then, a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application.). 

Regarding claim 26, Liu, Yamada and Shah teach: The information processing system according to claim 1, wherein: the sheet includes a test answer sheet (Shah, [0034], The uploading module 120 is configured to upload (stored) the scanned answer sheet back on the cloud server 110). 

Claims 11 and 12 are rejected for reasons similar to claim 1 above.

Claim 14 is rejected for reasons similar to claim 3 above.
Claim 18 is rejected for reasons similar to claim 7 above.
Claim 20 is rejected for reasons similar to claim 9 above.
Claims 22 and 23 are rejected for reasons similar to claim 21 above.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0085196, hereinafter Liu) in view of Yamada (US 2012/0311189) and Shah et al. (US 2020/0126439) and further in view of Torikai et al. (US 2016/0198210, hereinafter Torikai)

Regarding claim 4, Liu, Yamada and Shah teach: The information processing system according to claim 3.
Liu, Yamada and Shah do not explicitly teach: wherein the circuitry is further configured to receive user identifying information identifying a user of the device with the image data, and wherein the image data is associated with the user identifying information and a date when the image data was received, and then the image data is stored in the memory.

However, Torikai teaches: wherein the circuitry is further configured to receive user identifying information identifying a user of the device with the image data (Torikai, see fig. 12B, account and password), and
 wherein the image data is associated with the user identifying information and a date when the image data was received, and then the image data is stored in the memory (Torikai, see fig. 12B, and [0195], A list generation date/time 1502 is a timestamp of the date and time of generation of 



The motivation for the combination is that Liu, Yamada, Shah and Torikai are in the same field of endeavor, mainly information processing system for storing image data. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Yamada and Shah to include wherein the circuitry is further configured to receive user identifying information identifying a user of the device with the image data, and wherein the image data is associated with the user identifying information and a date when the image data was received, and then the image data is stored in the memory as taught by Torikai. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for information of identifying the user to the image data in order to identify the user of the device that are using the services. 


Claim 15 is rejected for reasons similar to claim 4 above.



s 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0085196, hereinafter Liu) in view of Yamada (US 2012/0311189), Shah and Torikai et al. (US 2016/0198210, hereinafter Torikai) and further in view of Saravanan (US 2012/0200390).

Regarding claim 5, Liu, Yamada, Shah and Torikai teach: The information processing system according to claim 4.

Liu, Yamada, Shah and Torikai do not explicitly teach: wherein the user identifying information received by the circuitry is embedded in the two- dimensional code.

However Saravanan teaches: wherein the user identifying information received by the circuitry is embedded in the two- dimensional code (see fig. 3 and [0030], pass information such as the name).

The motivation for the combination is that Liu, Yamada, Shah, Torikai and Saravanan are in the same field of endeavor, mainly information processing system for storing image data. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Yamada, Shah and Torikai to include wherein the user identifying information received by the circuitry is embedded in the two- dimensional code as taught by Saravanan. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for information of identifying the user to be embedded in to the 2D code hence saving space/ink without the need to print out the user information. 


Claim 16 is rejected for reasons similar to claim 5 above.










Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0085196, hereinafter Liu) in view of Yamada (US 2012/0311189) and Shah and further in view of Saravanan (US 2012/0200390).

Regarding claim 8, Liu, Yamada and Shah teach: The information processing system according to claim 7. 
Liu, Yamada and Shah do not explicitly teach: wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated with the target object to be captured, and are readable by the device. 

However, Saravanan teaches: wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated withthe target object to 

The motivation for the combination is that Liu, Yamada, Shah and Saravanan are in the same field of endeavor, mainly information processing system for storing image data.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, Yamada and Shah to include wherein the identification information and the group information received by the circuitry are embedded in a two-dimensional code associated with the target object to be captured, and are readable by the device as taught by Saravanan. The motivation/suggestion would have been to further enhance/improve the information processing system since doing so would allow for information to be added to the QR code therefore allowing the image to be capture without the user having to type in the address or location to upload the image therefore reducing user errors/typo.   

Claim 19 is rejected for reasons similar to claim 8 above.


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/Primary Examiner, Art Unit 2675